Citation Nr: 0723455	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-36 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1151.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  

3.  Entitlement to an initial rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine, for 
accrued benefits purposes.  

4.  Entitlement to an initial rating in excess of 30 percent 
for depressive disorder, for accrued benefits purposes.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), for accrued benefits 
purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1961.  He died on January [redacted], 2006.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant DIC benefits under 
38 U.S.C.A. § 1151 and service connection for the cause of 
the veteran's death.  Increased initial ratings for 
depressive disorder and degenerative disc disease of the 
lumbar spine, as well as a TDIU, all claimed on an accrued 
benefits basis, were also denied.  The appellant subsequently 
initiated and perfected appeals of these determinations.  In 
July 2007, the Board granted the appellant's motion for 
advancement of her claim on the Board's docket.  

The issues of entitlement to service connection for the cause 
of the veteran's death and DIC benefits under 38 U.S.C.A. 
§ 1151 are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to his death, the veteran's degenerative disc 
disease of the lumbosacral spine resulted in chronic low back 
pain and ankylosis of the lumbosacral spine.  

2.  Prior to his death, the veteran's major depressive 
disorder resulted in moderate social and occupational 
impairment due to such symptoms as poor motivation, a 
depressed mood, and low self-esteem.  

3.  At the time of his death, the veteran was service-
connected for major depressive disorder, with a 30 percent 
rating, degenerative disc disease of the lumbosacral spine, 
with a 40 percent rating, and residuals of a right inguinal 
hernia repair, with a noncompensable rating.  His combined 
rating was 60 percent.  

4.  The record does not reflect that the veteran is unable to 
obtain and/or maintain substantially gainful employment due 
to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 40 percent on an accrued benefits basis for degenerative 
disc disease of the lumbosacral spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (as in effect prior to September 26, 
2003); 38 C.F.R. § 4,71a, Diagnostic Code 5293 (as in effect 
prior to September 23, 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-43 (2006).  

2.  The criteria for an initial disability rating in excess 
of 30 percent on an accrued benefits basis for major 
depressive disorder are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9434 (2006).  

3.  The criteria for the award of a total disability rating 
based on individual unemployability on an accrued benefits 
basis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in April 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The April 2006 letter, as 
well as subsequent communications, informed the claimant that 
additional information or evidence was needed to support the 
claim and asked the claimant to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Finally, since the Board has concluded that the preponderance 
of the evidence is against the claims for accrued benefits, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

Accrued benefits

I. Initial rating - Degenerative disc disease of the lumbar 
spine

The appellant, the veteran's widow, seeks an increased rating 
on an accrued benefits basis for the veteran's degenerative 
disc disease of the lumbosacral spine.  The law and 
regulations governing claims for accrued benefits state that, 
upon the death of a veteran, his or her lawful surviving 
spouse and/or children may be paid periodic monetary benefits 
to which he or she was entitled at the time of death, and 
which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence 
that was on file when the veteran died.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2006).  

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving child is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c) (2006); see 38 C.F.R. 
§ 3.152(b) (2006).  However, applicable law and VA 
regulations further stipulate that for claims filed for death 
benefits, a specific claim in the form prescribed by the 
Secretary must be filed in order for death benefits to be 
paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.152(a) 
(2006).  In Jones v. West [136 F.3d 1296, 1299 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 90 (1998)], the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that for surviving dependents to be entitled to 
accrued benefits, "the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  The 
Federal Circuit noted that this conclusion comported with the 
decision in Zevalkink v. Brown [102 F.3d 1236 (Fed Cir. 
1996), cert. denied, 117 S. Ct. 2478 (1997)], which stated 
that a consequence of the derivative nature of the surviving 
dependent's entitlement to a veteran's accrued benefits claim 
is that, without the veteran having a claim pending at time 
of death, the surviving dependent has no claim upon which to 
derive his or her own application.  Jones, 136 F.3d at 1300.  

Since the appellant's claim was initiated, the regulations 
pertaining to accrued benefits were amended, effective 
January 29, 2007.  See 71 Fed. Reg. 78368-78369 (Dec. 29, 
2006) (presently codified at 38 C.F.R. § 3.1000 (2006)).  
When a law or regulation changes while an appeal is pending, 
the version most favorable to the claimant applies, absent 
legislative intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change, unless otherwise 
authorized.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  In the present case, the amended 
regulation expressly provides for retroactive applicability 
for claims in which the deceased beneficiary died on or after 
December 16, 2003.  Thus, seeing as the veteran died in 
January 2006, the appellant's claim is affected and is 
subject to the amended regulation.  

The amended regulation, in relevant part, removes the two- 
year limitation on accrued benefits payable under 38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2006).  In other words, the 
appellant might be entitled to more accrued benefits under 
the amended regulations because VA no longer limits such 
benefits to a period "not to exceed two years prior to the 
last date of entitlement."  

The Board observes that the appellant was not provided notice 
of this change in regulation, including a copy of the amended 
regulation.  However, the Board concludes that no remand is 
necessary because proceeding with this claim under the new 
regulation would not be prejudicial to the appellant.  In 
this regard, the Board notes that the amended regulation is 
liberalizing.  Additionally, the amendment does not affect 
how VA determines entitlement to accrued benefits; rather, it 
changes how accrued benefits are calculated once they are 
awarded.  This is important because, for the reasons 
discussed below, the Board concludes that the appellant is 
not entitled to accrued benefits.  Therefore, the issue of 
whether entitlement ended two years ago or more is moot, and 
the absence of notice regarding the amended regulation should 
not prevent a Board decision on the appellant's claim.  See 
Soynini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

At the time of his death, the veteran had a pending claim for 
an increased initial rating for his degenerative disc disease 
of the lumbosacral spine.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

At the time of his death, the veteran was in receipt of a 40 
percent rating under Diagnostic Code 5243, for intervertebral 
disc syndrome.  The criteria for rating disabilities of the 
spine have undergone significant changes in recent years.  
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, was amended effective September 23, 2002 and 
September 26, 2003, when it was changed to Diagnostic Code 
5243.  Effective September 26, 2003, the provisions pertinent 
to the spine in general were amended.  The new spinal rating 
schedule includes Diagnostic Codes 5235 to 5243 (unless 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).  

When a law or regulation changes while an appeal is pending, 
the version most favorable to the claimant applies, absent 
legislative intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Within the October 2006 Statement of the Case, the appellant 
was afforded notice of the revised criteria.  Additionally, 
her pending appeal was reconsidered in light of the revised 
criteria thereafter.  Therefore, no prejudice to the 
appellant exists in the Board's adjudication of this issue at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(2002).  

The revision to the diagnostic criteria for spinal 
disabilities amended the Schedule for Rating Disabilities, 38 
C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
degenerative arthritis of the spine under Diagnostic Code 
5242, and intervertebral disc syndrome under Diagnostic Code 
5243.  These subsequent changes are noted below.  

Prior to the regulatory changes, limitation of motion of the 
lumbosacral spine was rated under Diagnostic Code 5292.  
Under this Code, a 10 percent rating was assigned for slight 
limitation of motion, a 20 percent rating was assigned for 
moderate limitation of motion, and a 40 percent evaluation 
was assigned for severe limitation of motion was required.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 40 percent 
rating represented the maximum schedular rating under 
Diagnostic Codes 5292.  

Subsequent to the regulatory changes, degenerative disc 
disease and other disabilities of the spine may be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10


Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).  

Prior to the regulatory revisions, Diagnostic Code 5293 (the 
previous designation for intervertebral disc syndrome) 
awarded the following: pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warranted a 60 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks 
and with intermittent relief, warranted a 40 percent 
evaluation.  Moderate intervertebral disc syndrome with 
recurring attacks warranted a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Using the revised 
criteria, intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warranted a 60 percent evaluation.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than six weeks during the past 12 months, a 40 
percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months, a 20 percent 
evaluation is warranted.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note 1 (2006).  

Upon receipt of his claim, the veteran was afforded VA 
general medical examination in December 2001.  On 
presentation for examination, he was in a wheelchair, stating 
he had been confined to a wheelchair for the past 10 years 
secondary to various medical issues.  He stated he was unable 
to stand or position himself for a complete physical of the 
spine.  The veteran's initial low back injury was noted to 
have been incurred lifting heavy items in service.  Due to 
the veteran's morbid obesity and his inability to stand 
unassisted or arise from his wheelchair, the examiner was 
unable to complete a full examination of the veteran's low 
back.  However, x-rays of the lumbosacral spine were 
accomplished, and these demonstrated straightening of the 
lumbar lordotic curvature, with moderate disc deterioration 
at L3-5.  Spurring was seen at all levels in the lumbosacral 
spine.  Degenerative disc disease was diagnosed.  

August 2003 x-rays of the veteran's lumbosacral spine 
identified ankylosing spondylitis of the spine at several 
levels.  A November 2004 MRI report of the veteran's abdomen 
also noted possible ankylosing spondylitis in the spine.  

The veteran's private treatment records from his primary 
physician, S.L.R., M.D., have also been obtained.  In a June 
2001 statement, Dr. R. stated he has treated the veteran for 
many years for chronic low back pain.  Further details 
regarding the veteran's low back disability were not 
provided.  

The Board must first consider whether an increased initial 
rating on an accrued benefits basis was warranted under the 
rating criteria in effect prior to September 23, 2002.  As 
already noted above, under the prior version of Diagnostic 
Code 5293, a 60 percent rating is warranted for 
intervertebral disc syndrome with pronounced impairment, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
The veteran had at the time of his death a 40 percent rating 
under Diagnostic Code 5243 (previously, Diagnostic Code 5293) 
and effective from December 18, 2000.  

Unfortunately, the medical record is sparse, especially 
regarding the veteran's spinal disability.  While the veteran 
was noted to have severe peripheral neuropathy of the lower 
extremities, this was attributed to his longstanding 
peripheral neuropathy.  The medical evidence of record does 
not reflect pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc as a result of degenerative disc disease of the 
lumbosacral spine.  The findings detailed above are 
appropriately contemplated by the currently assigned 40 
percent evaluation under the prior version of Diagnostic Code 
5293.  The evidence does not reveal pronounced neurologic 
impairment as would warrant the next-higher 60 percent 
evaluation.  

Evaluation of the veteran's claim under other diagnostic 
criteria for spinal disabilities in effect prior to September 
23, 2002, also does not result in a disability rating in 
excess of 40 percent at the present time.  Neither Diagnostic 
Code 5292, pertaining to limitation of motion of the lumbar 
spine, or Diagnostic Code 5295, pertaining to lumbosacral 
strain, afford an evaluation in excess of 40 percent.  
Therefore, neither of those Diagnostic Codes can serve as a 
basis for a higher rating.  Additionally, as there is no 
evidence of vertebral fracture, Diagnostic Code 5285 does not 
apply.  Similarly, while there is evidence of possible 
ankylosis beginning in approximately 2003, application of 
Diagnostic Code 5289 would not result in a higher rating 
unless such ankylosis was unfavorable, which is not 
demonstrated within the medical record.  In conclusion, the 
40 percent evaluation in effect for the veteran's service-
connected degenerative disc disease of the lumbosacral spine 
prior to September 23, 2002, is appropriate and a higher 
rating is not warranted.

As noted above, Diagnostic Code 5293 was revised effective 
September 23, 2002.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

In the present case, the Board again notes the sparse 
clinical findings regarding the veteran's low back 
disability.  His private physician, Dr. R., noted only that 
the veteran had a long history of chronic low back pain, 
without further details.  Likewise, his December 2001 VA 
examination resulted in limited findings secondary to his 
confinement to a wheelchair.  While the veteran was 
incapacitated for much of the appeals period, it does not 
appear such incapacitation was secondary to his degenerative 
disc disease of the lumbosacral spine.  Incapacitating 
episodes due to low back pain and the veteran's degenerative 
disc disease for at least 6 weeks during the past 12 months 
were not demonstrated.  Therefore, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 to 
September 25, 2003, cannot serve as a basis for an increased 
rating due to incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.  

However, the evidence of record is insufficient to determine 
without speculation the veteran's neurological and orthopedic 
impairment of the low back resulting from his degenerative 
disc disease of the lumbosacral spine.  The record does not 
reflect any verified range of motion findings or similar 
evidence regarding the veteran's low back disability, and the 
Board many not substitute its own conclusions regarding the 
veteran's impairment during the time period in question.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
the Board is unable to determine if the veteran was eligible 
for separate orthopedic and neurological ratings between 
September 23, 2002 to September 25, 2003, which, when 
combined would result in a disability rating in excess of 40 
percent.  As the evidence does not support a higher rating, 
none may be granted.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2006).  These 
criteria have already been noted above.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record does not 
support a higher evaluation based on the general rating 
formula for disease or injury of the spine, effective 
September 26, 2003, for Diagnostic Codes 5237, 5242, and 
5243.  Again, the veteran entered the rating period with a 40 
percent rating for the orthopedic residuals of a low back 
injury.  In order to qualify for the next-higher 50 percent 
evaluation under the general rating formula for diseases and 
injuries of the spine, the evidence must show unfavorable 
ankylosis of the entire thoracolumbar spine.  Here, such 
impairment has not been demonstrated.  While several VA x-
rays suggest possible ankylosis of the lumbosacral spine, 
this has not been described as unfavorable.  As such, a 50 
percent rating for orthopedic impairment is not warranted.  
In determining whether an evaluation in excess of 40 percent 
is in order, the Board has also considered, along with the 
schedular criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); DeLuca, supra.  
However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a higher rating under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 is not warranted.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Additionally, as the veteran 
has not displayed disability warranted a rating in excess of 
50 percent at any time during the pendency of this appeal, a 
staged rating is not warranted in the present case.  See 
Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's lumbosacral spine disability had 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and was not shown by the 
evidence to present marked interference with employment in 
and of itself.  While the veteran has been awarded Social 
Security Disability benefits due to unemployability, this 
award was in part based on a variety of disabilities, 
including several which are nonservice-connected.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted. The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 40 percent on an accrued 
benefits basis for the veteran's degenerative disc disease of 
the lumbosacral spine.  As a preponderance of the evidence is 
against the award of accrued benefits, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Initial rating - Depressive disorder

The appellant also seeks, on an accrued benefits basis, an 
initial rating in excess of 30 percent for the veteran's 
depressive disorder.  The laws and regulations regarding 
accrued benefits claims have already been summarized above.  
As the veteran had a pending claim before VA for an increased 
initial rating for his major depressive disorder, an accrued 
benefits claims by his widow is properly before the Board at 
this time.  

Major depressive disorder is rated under the general schedule 
for psychiatric disabilities, which provides as follows:  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9434 (2006).  

Upon receipt of his claim, the veteran was afforded a VA 
psychiatric examination in January 2002.  He stated he was 
diagnosed with depression and schizoid personality disorder 
during military service in the Navy.  He felt isolated from 
others and did not like the close quarter living arrangements 
aboard ship.  Post-service, he held a variety of jobs for 
short periods of time.  He returned to college in 1971 and 
eventually got his degree.  However, he had to quit working 
in 1983 secondary to back pain, and was awarded Social 
Security Disability in 1990.  More recently, he spent his 
time at home, watching TV.  He did not socialize much with 
anyone other than his wife.  He was able to perform some 
household tasks, despite being confined to a wheelchair.  He 
denied any history of drug or alcohol abuse.  On objective 
examination, he was appropriately groomed and cooperative 
with the interview.  He was alert and oriented, and his 
speech was of regular rate, tone, and rhythm.  His mood was 
frustrated, but his affect was appropriate.  His thought 
process was logical, and he denied any hallucinations, 
delusions, or paranoid thoughts.  He also denied homicidal or 
suicidal thoughts or plans.  Memory and concentration were 
good, and insight and judgment were fair.  Dysthymia was 
diagnosed, and a Global Assessment of Functioning (GAF) score 
of 75 was assigned.  The Global Assessment of Functioning is 
a scale reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  A GAF score of 71-80 reflects that if 
symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  See 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

The veteran had also received VA outpatient treatment during 
the pendency of this appeal.  A November 2003 home visit 
noted the veteran spent most of his day on the computer, 
watching TV, or reading.  He rarely left his apartment 
secondary to his medical issues.  On examination he was alert 
and fully oriented, and was able to converse with VA 
personnel without difficulty.  His manner was cooperative.  

In April 2004 he underwent a VA mental health clinic intake 
examination.  A history of depression, as well as various 
other serious medical issues, was noted.  He was taking 
Prozac, but still experienced a depressed mood.  He also 
experienced feelings of hopelessness, worthlessness, and 
guilt.  However, he denied auditory or visual hallucinations 
or other evidence of psychosis.  His sleep was also poor.  He 
denied homicidal or suicidal thoughts or plans.  A prior 
history of smoking was noted, although the veteran stated he 
had quit.  Some alcohol use was noted, but he denied any drug 
use.  On physical examination, the veteran was appropriately 
dressed and groomed, with good hygiene.  His eye contact was 
good and he was cooperative with the examiner.  His speech 
was normal in rate and volume.  His mood was depressed.  His 
affect was restricted.  Major depression, recurrent, and 
adjustment disorder were diagnosed, and a GAF score of 50 was 
assigned.  A GAF score of 50-41 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessive rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed., 1994) (DSM-IV).  A subsequent June 2004 psychiatric 
treatment note downgraded the veteran's GAF score to 45.  

Another VA psychiatric examination was afforded the veteran 
in February 2005.  He stated that recently his mood had been 
"very low", with poor energy levels and a loss of appetite.  
He was receiving VA psychiatric care and medication.  The 
examiner noted the veteran had a recurring mood disorder 
characterized by lowered self-esteem and self-confidence.  A 
depressive disorder was diagnosed, and a GAF score of 60 was 
assigned.  A GAF of 51-60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or co-
workers).  See American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM- IV) (4th 
Ed.).  The veteran was found to be competent to manage his 
personal and financial affairs.  

The veteran was seen by a VA psychiatrist in May 2005 while 
hospitalized for various medical problems.  He was noted to 
be delirious, but this was secondary to hepatic 
insufficiency, according to the examiner.  He was otherwise 
able to give a medical history and answer questions from the 
examiner.  His memory was poor and his affect was depressed.  
In January 2006, when the veteran was receiving treatment for 
residuals of a cerebrovascular accident, he began to speak to 
people not present and otherwise display signs of mental 
confusion.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against an initial 
rating in excess of 30 percent on an accrued benefits basis 
for major depressive disorder.  As noted above, the next 
higher rating of 50 percent requires such findings as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and, difficulty in establishing and 
maintaining effective work and social relationships.  

According to the evidence of record, the veteran did not 
exhibit a flattened affect or circumstantial, circumlocutory, 
or stereotyped speech.  At all times of record until 
approximately May 2005, the veteran was able to converse with 
VA personnel in a logical, coherent manner.  By May 2005 and 
thereafter, the veteran was beginning to display signs of 
mental confusion, but this was attributed to such medical 
complications as hepatic insufficiency and a cerebrovascular 
accident, not his service-connected major depressive 
disorder.  During the pendency of this appeal, the veteran 
was also negative for panic attacks, memory loss, or 
impairment of cognitive function until his health began to 
further decline in May 2005.  On VA examinations in January 
2002 and February 2005, the veteran was oriented and alert, 
and at all times of record he denied visual or auditory 
hallucinations.  

While the veteran did report significant social isolation, in 
that he rarely left his him, he was also noted to be 
wheelchair-bound for over 15 years, making socialization 
difficult.  Nevertheless, he was married to his wife for 40+ 
years, and they lived together up until his death.  He was 
able to converse in a normal manner with various VA 
caregivers, as well as his private physicians.  He was also 
found to be competent to manage his finances and personal 
affairs.  When he was initially examined for service 
connection, he was assigned a GAF score of 75, indicative of 
relatively mild symptoms.  As his health began to decline, 
his GAF score fluctuated between 45-60.  Finally, while the 
veteran was unemployed for many years, his unemployment 
appears to have been unrelated to his major depressive 
disorder.  Overall, the preponderance of the evidence is 
against an initial rating in excess of 30 percent for the 
veteran's major depressive disorder.  Additionally, because 
the veteran has not displayed a higher level of impairment 
resulting from his major depressive disorder at any time 
during the pendency of this appeal, a staged rating is not 
warranted in the present case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's major depressive disorder itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and was not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability was unusual, or caused 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 30 percent on an accrued 
benefits basis for the veteran's major depressive disorder.  
As a preponderance of the evidence is against the award of 
accrued benefits, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Total disability rating based on individual 
unemployability

The appellant seeks a TDIU on an accrued benefits basis.  As 
the veteran had a pending TDIU claim before VA at the time of 
his death, an accrued benefits claim may be pursued by his 
widow.  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).  It is the 
established policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b) (2006).  

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a) (2006).  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his or her age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2006).  

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.  

At the time of his death, the veteran had been awarded 
service connection for major depressive disorder, with a 30 
percent rating, and degenerative disc disease of the 
lumbosacral spine, with a 40 percent rating.  He was also in 
receipt of a noncompensable service connection award for 
residuals of a right inguinal hernia repair.  His combined 
rating was 60 percent, and he had not been employed for many 
years.  Because the veteran's combined rating in this case 
failed to meet the schedular percentage standards of 
§ 4.16(a), his claim for a total rating may be considered 
only on an extraschedular basis under section 4.16(b).  
Although the Board may not assign an extra-schedular rating 
in the first instance because the authority for doing so is 
vested in a particular VA official, the Board may consider 
whether remand to the RO for referral to those officials is 
warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding 
that Board is precluded from assigning an extra-schedular 
rating in the first instance, but the Board is not precluded 
from considering whether referral to the VA officials is 
warranted); see also VAOGCPREC 6-96 (Aug. 16, 1996).  

The appellant contends that prior to his death, the veteran 
was unemployable secondary to his service-connected 
disabilities.  However, no medical evidence of record 
suggests the veteran was unemployable secondary to his 
service-connected disabilities alone.  Within a July 1999 
decision, the veteran was found unemployable since 
approximately 1988 by the Social Security Administration.  
However, among other factors, the Social Security 
Administration found the veteran had "severe diabetes 
mellitus causing bilateral lower extremity neuropathy."  

Likewise, on VA general medical examination in December 2001, 
the veteran was noted to have diabetes mellitus, insulin-
dependent, hyperlipidemia, morbid obesity, and a history of 
malignant melanoma, surgically-excised from the right leg.  
In an April 2002 letter, the veteran's private primary 
physician, S.L.R., M.D., stated the veteran was wheelchair-
bound "secondary to severe peripheral neuropathy."  Private 
treatment records dated in 2004 from a private medical 
facility confirm diagnoses of aortic valvular disease, 
diabetes mellitus, and essential hypertension, along with the 
veteran's aforementioned service-connected low back and 
psychiatric disabilities.  Overall, the competent evidence 
does not suggest the veteran's service-connected 
disabilities, in and of themselves, rendered him 
unemployable.  

The appellant has herself alleged the veteran was 
unemployable secondary to his service-connected disabilities.  
However, as a layperson, she is not capable of making medical 
conclusions, thus, her statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In conclusion, the veteran did not, at the time of his death, 
satisfy the requirements for consideration of a TDIU on a 
schedular basis, and no competent medical evidence is of 
record to the effect that he was unable to obtain and/or 
maintain substantially gainful employment due to his service-
connected disabilities alone.  Although the Board does not 
dispute the veteran experienced serious impairment due to his 
service-connected disabilities, this appears to have been 
adequately reflected by the combined schedular rating of 60 
percent in effect at the time of his death.  See Van Hoose, 
supra.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to a TDIU on an accrued benefits basis.  
As a preponderance of the evidence is against the award of 
accrued benefits, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an initial rating in excess of 40 percent on 
an accrued benefits basis for the veteran's degenerative disc 
disease of the lumbosacral spine is denied.  

Entitlement to an initial rating in excess of 30 percent on 
an accrued benefits basis for the veteran's major depressive 
disorder is denied.  

Entitlement to a TDIU on an accrued benefits basis is denied.  


REMAND

The appellant seeks VA compensation under 38 U.S.C.A. § 1151 
for the cause of the veteran's death.  38 U.S.C.A. § 1151 
provides generally that, when a veteran suffers injury or 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2006).  

The appellant also seeks service connection for the cause of 
the veteran's death.  In order to establish service 
connection for the cause of the veteran's death, there must 
be a service-connected disability that was the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2006).  A service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death.  A 
service-connected disability will be considered a 
contributory cause of death when such disability contributed 
substantially, or combined to cause death, that is, when a 
causal (not just a casual) connection is shown.  38 C.F.R. 
§ 3.312 (2006).  

In the present case, the veteran's death certificate 
indicates he underwent an autopsy after his death in January 
2006.  The results of this autopsy are relevant to the 
aforementioned pending claims, but have not yet been 
obtained.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2006).  This duty includes obtaining pertinent medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must contact the appellant and 
request she provide VA with the name and 
address of the facility which conducted an 
autopsy on the veteran after his death.  
The appellant should also be requested to 
provide VA signed authorization to obtain 
the autopsy report, if such records are 
maintained by a private facility.  By this 
remand, the appellant is also put on 
notice that such records are pertinent to 
her pending appeal, and she retains the 
right to obtain and submit such records 
herself.  If the AMC is unable to obtain 
these autopsy records for any reason, all 
efforts to obtain these records must be 
documented for the record.  

2.  Thereafter, the AMC must review the 
issues pending on appeal on the basis of 
any additional evidence added to the 
record.  If the benefits sought are not 
granted in full, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


